Exhibit 10.1

LOGO [g21063g27f60.jpg]

December 10, 2009

Mr. Paul Burrin

VIA ELECTRONIC MAIL

Dear Paul:

We are pleased to offer you the following position with Accelrys, Inc. (the
“Company”). It is our hope that you will become a part of our exciting and
innovative organization. The following will confirm the terms of our offer of
employment to you:

Position/Location: You will assume the position of Accelrys’ Senior Vice
President and Chief Marketing Officer reporting directly to Max Carnecchia,
President and Chief Executive Officer effective on December 14, 2009. This
position is based in our San Diego headquarters and acceptance of this offer
requires your relocation to the San Diego area within 18 months of commencement
of employment. In the time period prior to your relocation to San Diego, you
will commute to our headquarters with regularity and all expenses associated
with such travel will be expensed in accordance with our standard business
travel policy.

Compensation: Your compensation in the above position will include an annual
base salary of $285,000.00, less applicable withholdings, paid during the
Company’s regular twice monthly payroll periods. In addition, you will be
eligible to participate in our Management Incentive Plan (the “Plan”) designed
to allow you to earn initially up to an additional 50% of your annual base
salary in incentive compensation upon achievement of corporate performance
objectives as determined by the Board. For fiscal year 2010, your bonus will be
pro-rated for the number of months during the fiscal year during which you are
employed by the Company. The Company guarantees and agrees that your total
aggregate bonus earnings during the first twelve months of your employment shall
be a minimum of $35,625 (provided that you remain employed during the entirety
of these twelve months).

Benefits: As the Chief Marketing Officer of the Company, you will be eligible to
participate in our comprehensive employee benefits package, including health,
disability and life insurance; participation in our 401(k) retirement savings
plan; and vacation benefits. You will also be eligible for any other benefits
provided to our senior executives including enhanced life, long term care and
long term disability insurance benefits.

Equity Grant: We are recommending to the Human Resources Committee of the Board
of Directors (“Committee”) that you receive a non-qualified option to purchase
100,000 shares of common stock and 50,000 restricted stock units pursuant to the
Company’s 2004 stock incentive plan, which includes “change of control”
termination provisions for accelerated equity vesting. The stock option will be
priced as of the date of your commencement of employment (the “Vesting
Commencement Date”) and shall vest as follows: 1/4 of the stock underlying the
option shall vest on the one year anniversary of the Vesting Commencement Date
and 1/48 of the stock underlying the option shall vest monthly thereafter so
that the option shall be fully vested four years from the Vesting Commencement
Date. The restricted stock units will be issued as of the Vesting Commencement
Date and shall vest as follows: 1/3 of the stock underlying the restricted stock
unit agreement shall vest on the one year anniversary of the Vesting
Commencement Date; another 1/3 of the stock underlying the restricted stock unit
agreement shall vest on the second anniversary of the Vesting Commencement Date
and the final 1/3 shall vest upon the third anniversary of the Vesting
Commencement Date so that the restricted stock units shall become fully vested
three years from the Vesting Commencement Date. Accelrys reviews all executives
at the close of each fiscal year for consideration of an annual
performance-based equity grant. You will be eligible for review under this
program with any recommendation made subject to the approval of the Human
Resources Committee of the Board of Directors.



--------------------------------------------------------------------------------

Relocation: Accelrys Inc. will agree to pay or reimburse for reasonable and
customary expenses associated with your relocation to the San Diego area. As was
discussed your move must be completed within 18 months of your commencement of
employment with us. Relocation expenses other than those associated with your
flights for house-hunting and relocation travel must be approved in advance.
Total expenses are capped at an aggregate amount of $145,000, and can include
the following items:

 

  •  

The packing and moving of your household goods.

 

  •  

Travel costs associated with a house-hunting trip for you and your spouse

 

  •  

Travel costs associated with your personal move to San Diego

 

  •  

Closing costs associated with the sale of your current residence in San Carlos
within 18 months of your commencement of employment with us

 

  •  

Closing costs associated with the purchase of a home in San Diego within 18
months of your commencement of employment with us

 

  •  

One-time, non-reoccurring costs associated with a long-term rental

In addition, upon successful completion of your relocation to San Diego, as
defined by the purchase or rental of a residence in San Diego and the move of
your primary residence within 18 months of your commencement of employment with
us, you will be eligible to receive a special one-time bonus of $25,000
(provided that you are then employed in good standing with the company).

Please note that should you voluntarily terminate your employment with the
company not for Good Reason prior to 18 months from the date of your receipt of
final payment of relocation related expenses (including the one time bonus of
$25,000), you must repay to the company all monies paid to you or on your behalf
in conjunction with your relocation as described in this Relocation section.

Confidentiality: As with all our employees, you will be required to execute and
be bound by the Company’s Invention and Non-Disclosure Agreement which you will
find enclosed for your review and execution prior to your commencement of
employment with the Company.

Employment Terms: Your employment with the Company is “at-will” and may be
terminated by either you or the Company at any time for any reason or for no
reason.

In the event that your employment is involuntarily terminated by the Company for
any reason (including reasons related to a Change of Control [as defined below])
but without Cause (as defined below) you will be given the opportunity to
receive:

1. an amount equaling one twelfth (1/12) of your annual base salary in effect as
of the effective date of termination for a period of twelve (12) months after
the effective date of termination;

2. reimbursement of the cost of your COBRA medical insurance benefits, at the
same level as received immediately prior to termination for a period of twelve
(12) months after termination, and

3. pro-rata lump sum amount, prorated for the number of full months during the
applicable fiscal year during which you had been employed by the Company prior
to termination, of the bonus that would have been payable to you had you
remained employed throughout the year. Such bonus will be based upon the
percentage achievement against objectives as determined by the Company’s board
of directors at the conclusion of the applicable fiscal year to have been earned
pursuant to the terms of the Company’s management incentive plan.

Notwithstanding the foregoing, if you have not relocated to the San Diego area
and established your principal residence here as set forth above at the time of
your termination, the base salary and COBRA amounts set forth above shall be
reduced to six months base salary and insurance reimbursement, respectively. The
Company’s obligation to make any severance payments hereunder are conditioned
upon your entering into, within thirty (30) days of being given the opportunity
to do, so an separation agreement releasing the Company from all claims and
liability relating to your employment and the termination thereof and an
agreement not to compete with the Company while receiving severance payments.
For the avoidance of doubt, if you voluntarily terminate your employment for any
reason other than Good Reason as defined in this Agreement you shall not be
entitled to any severance.



--------------------------------------------------------------------------------

“Cause” shall be determined by the Company’s Human Resources Committee at its
reasonable discretion and includes (1) the material failure to faithfully and
professionally carry out your duties which could result in material damage to
the Company; (2) dishonesty (which shall include without limitation any
unauthorized use or misappropriation of the Company’s assets), or other willful
misconduct, if such dishonesty or other willful misconduct materially injures
the business of the Company (3) conviction of a felony or any other crime
involving moral turpitude, whether or not relating to employment; (4) insobriety
or use of drugs, chemicals or controlled substances which affects your job
performance; (5) failure to comply with lawful, written direction of the Company
or the Board of Directors; (6) any wanton or willful dereliction of duties that
damages the Company; or (7) the failure to relocate your principal residence to
the San Diego area within 18 months of commencement of employment. You will be
given a 10-day notice that specifies the ground(s) for the Cause termination and
an opportunity to cure the grounds for termination. No cure period need be given
for grounds which have reoccurred or which, in the Company’s opinion are not
curable. If the Company deems the ground(s) for termination not curable, it
shall so notify you in the Notice.

For purposes of determining cash severance following termination as set forth
above, “Change of Control” of the Company shall mean the occurrence of any fifty
percent (50%) or more change in the beneficial ownership of the Company’s then
outstanding securities entitled to vote generally in the election of directors
which results in an involuntary termination event within a window of two months
prior to the change of control or eighteen months after the change of control
event.

Good Reason Termination: You may terminate your employment with Good Reason and
receive the severance payments referenced above as if you were terminated
without Cause upon the provision of advance written notice to the Company, no
later than thirty (30) days after the initial occurrence of the events or
conditions as set forth below. Such notice shall specify in reasonable detail
the events or conditions upon which you base such termination. The Company will
be given the opportunity, but shall have no obligation, to “cure” such events or
conditions within thirty (30) days after the provision of such notice. Good
Reason means exclusively one or more of the following circumstances:

(1) the Company requires that you permanently relocate the location at which you
provide services for the Company to a location other than Bay Area or the San
Diego area;

(2) there is a material breach of the Company’s material obligations under this
Agreement or

(3) there a reduction in your base salary of more than 10% (other than that
reduction generally applicable to other senior executives of the Company).

Acceptance and Proposed Start Date: We would appreciate your acceptance of our
offer by execution of this offer and our standard confidentiality/invention
assignment agreements no later than December 14, 2009, with an agreed start date
expected to be December 14, 2009. The signature below on behalf of the Company
constitutes the Company’s agreement to the terms herein.

This offer is subject to your appointment your submission of an I-9 form, to
satisfactory completion of Accelrys’ reference and background checks and
satisfactory documentation with respect to your identification, and right to
work in the United States.



--------------------------------------------------------------------------------

We look forward to your joining the Accelrys team and your involvement in what
we are confident represents an exciting and professionally rewarding venture.

 

Accelrys, Inc. By:  

/s/    Max Carnecchia

  Max Carnecchia   President and Chief Executive Officer

 

Accepted as of the date shown below:

/s/    Paul Burrin

Paul Burrin

Dated: December 14, 2009